Per Curiam.
Defendants appeal by leave granted from a Workers’ Compensation Appeal Board (WCAB) decision affirming an award of compensation benefits to plaintiff by the referee.
Plaintiff began working for the Lansing School District as a janitor in 1963. During three months prior to January 9, 1973, plaintiff was experiencing pain in his head and periods of fatigue. Plaintiff did not miss any work during this period, nor did he ever report any of these complaints to his employer. On the morning of January 9, 1973, plaintiff experienced pain in his head which he described as like being struck with a sledge hammer. Plaintiff was taken to the hospital where he underwent surgery for a "spontaneous subarachnoid hemmorrhage”, a stroke. While in the hospital, plaintiff realized that in his opinion the stroke was work-related. However, despite this belief, plaintiff did not notify his employer of any *553possible injury pursuant to MCL 418.301; MSA 17.237(301), nor did he make any claim for compensation benefits until July, 1978, well over 5-1/2 years after the stroke. Although defendants knew plaintiff did not report for work on January 9, 1973, because he had a spontaneous subarachnoid hemmorrhage, defendants did not know plaintiff had a compensable injury until they received said claim.
In compensation cases the law in effect at the time of the relevant injury must be applied. Wallin v General Motors Corp, 317 Mich 650; 27 NW2d 122 (1947). At the time of plaintiff’s stroke the workers’ compensation statute provided in pertinent part:
"(1) No proceedings for compensation for injury under this act shall be maintained, unless a notice of the injury has been given to the employer within 3 months after the happening thereof and unless the claim for compensation with respect to the injury, which claim may be made either orally or in writing, has been made within 6 months after the occurrence of the same; * * *.” MCL 418.381; MSA 17.237(381).
Having reviewed the records and briefs herein, we find plaintiff is not entitled to workers’ compensation benefits because he failed to give notice to his employer of a work-related injury within 90 days after he was able to report that injury. Additionally, plaintiff did not make a claim for compensation benefits within the six-month limitation period despite his claimed knowledge of his alleged work-related injury. Smith v Kelsey Hayes Co, 1965 Work Comp Ops 2369, aff'd 404 Mich 70; 273 NW2d 1 (1978). We disagree with the WCAB’s apparent ruling that any time an employer has knowledge of an employee’s absence from work for *554any sickness or injury, even if the employer had no reason whatsoever to suspect that the condition would be work-related, such as the case herein, and even if the sickness or injury manifested itself outside of the work place, that said employer had sufficient notice under § 381 so as to require the filing of a report of injury. Hence, we hold plaintiff is precluded from receiving said benefits and the WCAB decision is accordingly reversed.
Reversed.